Citation Nr: 1422684	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO. 10-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected vertigo.

2. Entitlement to service connection for a left shoulder disability, to include tendonosis and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, and on a period of active duty for training (ACDUTRA) from May 22, 1990 to August 6, 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana. In that decision, the RO granted an increased rating for vertigo of 10 percent effective February 27, 2008.

By way of background, the August 2008 rating decision at issue also denied service connection for coronary artery disease (CAD). While the Veteran filed a notice of disagreement as to that denial and the original statement of the case included service connection for CAD as an issue, the Veteran did not file a substantive appeal as to that issue. As an appeal with respect to the denial of service connection for CAD was not properly perfected, that issue is not before the Board. See 38 C.F.R. §§ 3.104, 20.302, 20.1103.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was granted in accordance with a November 2012 rating decision, and therefore the issue is not before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a left shoulder disability, to include left shoulder tendonosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's vertigo is manifested by dizziness with occasional staggering.

2. At no point has the Veteran's disability manifested by chronic nonsupportive otitis media with effusion, otosclerosis, Meniere's syndrome, complete loss of both auricles, or benign or malignant neoplasms of the ear.


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent, but no higher, for service-connected vertigo have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Codes 6200-6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of the evidence necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all the necessary information, VA has met its duty to notify.

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds that VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2008. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating in excess of 10 percent for vertigo. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.
II. Merits of the Claim

The Veteran contends that he is entitled to an increased rating for his service-connected vertigo on either a schedular or extraschedular basis. For the reasons stated below, the Board finds that a 30 percent rating, but no higher, for service-connected vertigo is warranted.

A. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's vertigo is rated under Diagnostic Code 6204 for peripheral vestibular disorders. Peripheral vestibular disorders are rated using the Schedule of Ratings for Diseases of the Ear. 38 C.F.R. § 4.87. A 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness. Id. The maximum, 30 percent rating is warranted for dizziness with occasional staggering. Id.

The Board finds that a rating of 30 percent, but no higher, for service-connected vertigo is warranted. The Veteran has repeatedly stated that he experiences dizziness and staggering or stumbling, which the Veteran is competent to report as they are lay observable symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence indicating the Veteran's statements are not credible.

Turning to the medical evidence from the period on appeal, the Veteran was provided with a VA examination in April 2008. The examiner noted that the Veteran complained of significant dizziness since service, although the periods of dizziness had reduced in frequency. The Veteran also reported that during periods of dizziness he would need to reposition or reorient his body in order for the symptoms to subside, which indicates some degree of staggering, stumbling, or needing to reestablish balance during periods of dizziness. A June 2008 VA treatment record also notes complaints of periods of dizziness that would cause the Veteran to either stumble while walking or stop and balance himself. The Veteran reported that these episodes of stumbling and dizziness occur on a daily basis. Thus, the medical evidence of record reflects substantially the same complaints as are contained in the Veteran's lay statements. An August 2008 VA treatment record also reflects complaints of dizziness and noted an unsteady tandem gait.

Based on the competent and credible lay and medical evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the 30 percent rating for peripheral vestibular diseases, based on the lay and medical reports of dizziness with occasional staggering or stumbling. See 38 C.F.R. § 4.7. A 30 percent rating is the maximum allowable rating for peripheral vestibular disorders. See 38 C.F.R. § 4.87, Diagnostic Code 6204.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence of record does not show that the Veteran has a current diagnosis of Meniere's syndrome (endolymphatic hydrops), chronic nonsupportive otitis media with effusion, otosclerosis, or benign or malignant neoplasm of the ear. See 38 C.F.R. § 4.87, Diagnostic Codes 6201-6202, 6205, 6208-6209. There is also no evidence of record that the Veteran's disability is manifested by the complete loss of both auricles. See 38 C.F.R. § 6207. As such, a rating in excess of the 30 percent granted herein is not warranted under any of the other potentially applicable diagnostic codes for diseases of the ear. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating of 30 percent, but no higher, for service-connected vertigo is warranted.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected vertigo is manifested by dizziness and occasional stumbling. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Ear. See 38 C.F.R. § 4.87, Diagnostic Code 6204. Given that the schedular criteria provided specifically contemplate the extent of the Veteran's stated symptoms of dizziness and occasional stumbling, there is nothing exceptional or unusual about the Veteran's vertigo because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.  Therefore, referral is not warranted.


ORDER

Entitlement to an increased rating of 30 percent, but no higher, for service-connected vertigo is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Once VA provides an examination, that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). If an examiner feels that an opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale stating why that is so. Jones v. Shinseki, 23 Vet. App. 382 (2010). However, a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Here, the July 2008 examiner stated that due to the lack of medical evidence documenting treatment for the Veteran's left shoulder since service, to opine as to whether the Veteran's current disability is related to service would require resorting to mere speculation. As the explanation of why an opinion could not be rendered relied solely on the lack of medical evidence in the claims file, the opinion is inadequate. Therefore, the Board must remand for a new examination.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claim file any further medical records (private and/or VA) pertinent to the left shoulder disability that are identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his left shoulder disability, to include left shoulder tendonosis and DJD. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's left shoulder disability, to include DJD, manifest to a compensable degree within one year of his separation from active duty service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, to include tendonosis and DJD, was otherwise incurred or aggravated in service?

Review of the entire electronic and paper claims file is required; however, attention is invited to June 1990 service treatment record indicating a diagnosis of left shoulder bursitis; July 2007, November 2009 and June 2010 VA treatment records indicating a diagnosis of DJD; and a November 2011 MEB narrative summary noting a history of left shoulder DJD.

The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's credible reports of symptoms and history is inadequate. 

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


